 



Exhibit 10.1
AMENDMENT TO SERVICE AGREEMENT
     THIS AMENDMENT TO SERVICE AGREEMENT (the “Amendment”), made as of this 1st
day of December, 2005, by and between Cronos Containers Limited, a company
incorporated in England and whose registered office is at the Ice House, Dean
Street, Marlow, Buckinghamshire SL7 3AB, England (“Employer”), and Frank P.
Vaughan (“Employee”),
W I T N E S S E T H:
     WHEREAS, Employer and Employee entered into a Service Agreement, dated as
of April 20, 2000, as amended December 17, 2001, November 5, 2002, December 15,
2003, and July 8, 2005 (hereinafter, the “Service Agreement”); and
     WHEREAS, pursuant to clauses 2.1 and 2.2 of the Service Agreement, Employer
agreed to employ Employee, and Employee agreed to serve in the employ of the
Employer, on an exclusive and full-time basis, as the Senior Vice President —
Finance of Employer, until November 30, 2006, subject to earlier termination
pursuant to the provisions of the Service Agreement; and
     WHEREAS, on March 17, 2005, effective March 31, 2005, Employee was
appointed Chief Financial Officer and Senior Vice President; and
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
Employer and Employee hereto agree as follows:
     1. Extension of Term of Service Agreement. Employer agrees to employ the
Employee, and the Employee agrees to serve in the employ of the Employer, on an
exclusive and full-time basis, as Chief Financial Officer and Senior Vice
President, subject to the supervision and direction of that person or persons
set forth in the Service Agreement, until November 30, 2007, unless such period
is sooner terminated by either party giving the other not less than three (3)
months written notice subject to the provisions of clauses 13.1 or 13.3 of the
Service Agreement.
     2. Continuance in Force of Service Agreement. Other than as specifically
amended hereby, the terms and provisions of the Service Agreement shall remain
in full force and effect.
 
[Signature page follows.]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employer and the Employee have signed this
Amendment, effective as of the day and year first above written.

                  “EMPLOYER”    
 
                CRONOS CONTAINERS LIMITED    
 
           
 
           
 
  By   /s/ John C. Kirby    
 
           
 
           
 
  Its   Director    
 
           
 
           
 
                “EMPLOYEE”    
 
           
 
                   /s/ Frank P. Vaughan                   FRANK P. VAUGHAN    

2